UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-2347


JEFFREY P. CORBIN,

                   Plaintiff - Appellant,

             v.

FEDERAL EXPRESS, d/b/a FedEx,

                   Defendant - Appellee,

             and

MARK CLATTERBUCK, Manager Fleet Maintenance; TOM SCOTT, Sr.
Technician,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert John Krask, Magistrate Judge. (4:15-cv-00139-RJK)


Submitted: March 27, 2018                                     Decided: April 3, 2018


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey P. Corbin, Appellant Pro Se. Ursula Yvette Holmes, Patrick Daniel Riederer,
Catherine C. Walsh, FEDERAL EXPRESS CORPORATION, Memphis, Tennessee;
Michael R. Ward, Gibson Sinclair Wright, MCCANDLISH HOLTON, PC, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Jeffrey P. Corbin appeals from the judgment entered by the magistrate judge * in

his civil action for discrimination on the basis of race and disability. The November 3,

2017, judgment was entered in accordance with the jury’s verdict in favor of Federal

Express following a trial and the magistrate judge’s May 19, 2017, order granting in part

and denying in part Federal Express’s motion for summary judgment. We have reviewed

the record and find no reversible error. Accordingly, we grant leave to proceed in forma

pauperis and affirm the magistrate judge’s order and judgment. Corbin v. Fed. Express,

No. 4:15-cv-00139-RJK (E.D. Va. May 19 & Nov. 3, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




      *
        The parties consented to the jurisdiction of the magistrate judge pursuant to
28 U.S.C. § 636(c) (2012).


                                            3